Exhibit 10.1

ASSET PURCHASE AGREEMENT AMENDMENT NO. 1

(Including Assignment by a Buyer Party)

 

This Asset Purchase Agreement Amendment No. 1 (the “Amendment”) is entered into
as of August 11, 2006, by and among Aquila, Inc., a Delaware corporation
(“Seller”), and Mid-Kansas Electric Company, LLC, a Kansas limited liability
company (“Buyer”) and, for purposes of Section 8 hereof, Pioneer Electric
Cooperative, Inc. (“Assignor”) and Southern Pioneer Electric Company
(“Assignee”). In addition, each Buyer Party and Guarantor is executing this
Amendment for the purposes set forth in Section 8 hereof.

WHEREAS, Buyer and Seller are parties to that certain Asset Purchase Agreement,
dated as of September 21, 2005 (the “Asset Purchase Agreement”), pursuant to
which Seller agreed to sell, transfer and assign to Buyer, and Buyer has agreed
to purchase and assume, substantially all of the assets and liabilities of the
Business (as defined in the Asset Purchase Agreement) upon the terms and
conditions set forth in the Asset Purchase Agreement, and subject to the
conditions set forth in Article VIII thereof;

WHEREAS, following extensive negotiations by each party and relevant third
parties, Buyer and Seller have determined that certain consents and waivers
relating to the sale by Aquila to and purchase by Buyer of the JEC Transferred
Interest cannot be obtained upon the terms and conditions contemplated by the
Asset Purchase Agreement and, in lieu thereof, Buyer, Seller, Westar Energy,
Inc. (“Westar”) and Kansas Gas and Electric Company (“KGE”) have negotiated and
agreed upon a revised transaction structure and the terms and conditions
thereof;

WHEREAS, to give effect to such agreement, contemporaneously with the execution
and delivery hereof: (a) Seller, Westar, and KGE are entering into that certain
Jeffrey Energy Center Transfer Agreement dated as of the date hereof (the “JEC
Transfer Agreement”) pursuant to which, as of the Effective Time and upon the
terms and conditions thereof, Aquila shall sell, transfer and assign to Westar,
and Westar shall purchase and assume, certain assets and obligations originally
included as Purchased Assets and Assumed Obligations under the Asset Purchase
Agreement; and (b) Westar and Buyer are entering into that certain Participation
Power Agreement dated as of the date hereof (the “Westar-MKEC PPA”) pursuant to
which, upon the terms and conditions thereof, Westar shall sell and deliver to
Buyer and Buyer shall purchase, for a term commencing on the Effective Time and
ending January 3, 2019, capacity and energy equal to an amount attributable to
an 8% undivided interest in Units 1-3 of the Jeffrey Energy Center, together
with all sulphur dioxide, mercury or similar allowances allocated to such Units
for the term thereof that are allocable to such 8% interest;

WHEREAS, Seller and Buyer desire to amend the Asset Purchase Agreement pursuant
to Section 11.1 thereof to reflect the revised agreement concerning the JEC
Transferred Interest and to amend and clarify certain other provisions of the
Asset Purchase Agreement.

NOW, THEREFORE, in consideration of the parties’ covenants and agreements set
forth herein and the benefits anticipated by each of the parties hereto as a
result of the matters set forth herein, and intending to be legally bound
hereby, the parties agree as follows:                  

 

1

KC-1338840-8

 



 

 

1.

Definitions.

The terms defined in the preamble and recitals hereto shall have the respective
meanings ascribed thereto in said preamble and recitals. Capitalized terms used
but not defined in this Agreement shall have the meanings given to such terms in
the Asset Purchase Agreement.

2.

JEC Transferred Interest.

Buyer and Seller hereby agree that Westar shall purchase, acquire and assume, to
the extent provided in and subject to the terms and conditions of the JEC
Transfer Agreement, the JEC Transferred Interest and all rights and obligations
of Aquila related thereto to the extent relating to the period on and after the
Effective Time, including all rights and obligations of Aquila with respect to
the period on and after the Effective Time under or arising out of the JEC Lease
Documents, the JEC Project Documents to the extent related to the JEC
Transferred Interest, the JEC Coal Contract to the extent related to the JEC
Transferred Interest, and the WPK Transmission Agreement. Except as provided in
Section 2.6 of this Amendment, it is the intention of the Parties that all
matters constituting Purchased Assets and Assumed Obligations under the Asset
Purchase Agreement as originally executed shall continue to constitute Purchased
Assets and Assumed Obligations under the Asset Purchase Agreement, except to the
extent that such matters are purchased and assumed by Westar under the JEC
Transfer Agreement. To effectuate the foregoing, the Asset Purchase Agreement is
hereby amended as follows:

2.1          Definitions. Appendix A attached hereto is hereby added as Schedule
1.1-I to the Asset Purchase Agreement, Appendix B attached hereto is hereby
added as Schedule 1.1-J to the Asset Purchase Agreement, and the following
defined terms and definitions are hereby added to Section 1.1 of the Asset
Purchase Agreement or, as applicable, deleted and replaced with the following:

“‘Business Agreements’ means any contract, agreement, real or personal property
lease, commitment, understanding, or instrument (other than the JEC Documents,
the Retained Agreements and the Shared Agreements) to which Seller is a party or
by which it is bound that either (i) is listed or described on Schedule 5.9,
Schedule 5.13(a), or Schedule 7.9(b), or (ii) relates principally to the
Business or the Purchased Assets and (A) has been entered into, renewed,
extended, or otherwise amended in the ordinary course of business, or (B) is
entered into, renewed, extended, or otherwise amended after the date hereof
consistent with the terms of this Agreement.”

“‘JEC Coal Contract’ means that certain 1993 Amended and Restated Coal Supply
Agreement dated March 29, 1993 among WestPlains Energy, Missouri Public Service,
Western Resources, Inc., Kansas Gas and Electric Company, and Amax Coal West,
Inc., as amended by that certain First Amendment to 1993 Amended and Restated
Coal Supply Agreement, dated March 1, 1994, and by that certain Second Amendment
to 1993 Amended and Restated Coal Supply Agreement, dated October 2, 2000, and
by that certain Third Amendment to 1993 Amended and Restated Coal Supply
Agreement, dated October 2, 2000, and as may be further amended.”

 

 

KC-1338840-8

2

 



 

 

“‘JEC Documents’ means the JEC Lease Documents, the JEC Project Documents, the
JEC Coal Contract, and the WPK Transmission Agreement.”

“‘JEC Lease Documents’ means the JEC Lease and the other agreements, instruments
and documents set forth on Schedule 1.1-I hereto.”

“‘JEC Project Documents’ means the JEC Ownership Agreement, the JEC Operating
Agreement, and the other agreements, instruments and documents set forth on
Schedule 1.1-J hereto.”

“‘JEC Transfer Agreement’ means that certain Jeffrey Energy Center Transfer
Agreement dated as of August 11, 2006, among Seller, Westar Energy, Inc., Kansas
Gas and Electric Company and Buyer.”

“‘Pre-Closing Lease Obligations’ means all liabilities and obligations of Seller
arising under the JEC Lease Documents, but only to the extent relating to
periods prior to the Effective Time.”

“‘Pre-Closing Lease Rights’ means all rights, benefits, and claims of Seller
arising under the JEC Lease Documents, but only to the extent relating to
periods prior to the Effective Time.”

“‘Retained Liabilities’” means all Excluded Liabilities other than liabilities
and obligations assumed by Westar Energy, Inc. under or pursuant to the JEC
Transfer Agreement.”

“‘Westar-MKEC PPA’ means that certain Participation Power Agreement dated as of
August 11, 2006, between Westar Energy, Inc. and Buyer pursuant to which, upon
and subject to the terms and conditions thereof, Buyer shall purchase, for a
term commencing on the Effective Time and ending January 3, 2019, capacity and
energy from JEC.”

“‘WPK Transmission Agreement’ means that certain Transmission Agreement dated
June 1, 1978 between Westar Energy, Inc. (as successor to the Kansas Power and
Light Company) and Aquila, Inc. (as assignee of Central Telephone & Utilities
Corporation), as amended by that certain Amendment No. 1 dated November 17,
1993.”

2.2          Purchased Assets. Section 2.1(c) and Item 1 on Schedule 2.1(n) to
the Asset Purchase Agreement are hereby deleted in their entirety and, Section
2.1(c) of the Asset Purchase Agreement is hereby replaced with the following:

“(c)        (i) all rights, benefits and claims of Seller relating to the JEC
Transferred Interest, including (subject to Section 2.5 hereof) all rights,
benefits and claims of Seller arising under the JEC Documents (in the case of
the JEC Project Documents and JEC Coal Agreement, to the extent relating to the
JEC Transferred Interest), in each case only to the extent relating to the
period prior to the Effective Time; and (ii) all current calendar year prepaid
expenses under the JEC Lease Documents as reflected in FERC Account 165;”

 

 

KC-1338840-8

3

 



 

 

2.3          Excluded Assets. Section 2.2(l) of the Asset Purchase Agreement is
hereby deleted in its entirety and replaced with the following Section 2.2(l),
and the following Section 2.2(p) is hereby added as Section 2.2(p) to the Asset
Purchase Agreement:

“(l)         all (i) agreements and contracts set forth on Schedule 2.2(l) (the
“Retained Agreements”), (ii) Shared Agreements (except to the extent provided by
Section 7.4(e)), and (iii) except to the extent provided by Section 2.1(c) with
respect to the JEC Documents, other agreements and contracts not specifically
included in the Business Agreements and Franchises;”

“(p)       the JEC Transferred Interest and all rights, benefits and claims of
Seller relating to the JEC Transferred Interest, including all rights, benefits
and claims of Seller arising under the JEC Documents, in each case except to the
extent otherwise provided in Section 2.1(c) with respect to periods prior to the
Effective Time;”

2.4          Assumed Obligations. Section 2.3(g) of the Asset Purchase Agreement
is hereby deleted in its entirety and replaced with the following:

“(g)        all liabilities and obligations of Seller relating to the JEC
Transferred Interest, including (subject to Section 2.5 hereof and except as
otherwise provided in Section 2.4(b) hereof) all liabilities and obligations of
Seller arising under the JEC Documents (in the case of the JEC Project Documents
and JEC Coal Agreement, to the extent relating to the JEC Transferred Interest),
in each case only to the extent relating to the period prior to the Effective
Time and only to the extent that Seller would be liable therefor;”

2.5          Excluded Liabilities. Sections 2.4(a) and 2.4(b) of the Asset
Purchase Agreement are hereby deleted in their entirety and replaced with the
following:

“(a)        (i) all liabilities and obligations of Seller relating to the JEC
Transferred Interest, including all liabilities and obligations of Seller
arising under the JEC Documents, in each case to the extent relating to the
periods on or after the Effective Time, and (ii) except as provided in the
foregoing clause (i) and Section 2.3(g), any liabilities or obligations of
Seller to the extent related to any Excluded Assets;

(b)          any liabilities or obligations of Seller for any breach or default
by Seller prior to the Effective Time, or any event prior to the Effective Time,
which after the giving of notice or passage of time or both would constitute a
default or breach by Seller, of or under the JEC Documents, the Business
Agreements, the Franchises, the Permits, or the Environmental Permits, except to
the extent that such liability or obligation is taken into account in
determining the Adjustment Amount;”

2.6          JEC Lease Documents. The following is added as Section 2.5 to the
Asset Purchase Agreement:

“2.5        JEC Lease Documents. Notwithstanding any other provision of this
Agreement, no Pre-Closing Lease Rights or Pre-Closing Lease Obligations shall be
assigned to or assumed by Buyer; provided, however, that: (a) Seller agrees to
use its

 

KC-1338840-8

4

 



 

commercially reasonable efforts to take such actions as may be reasonably
requested by Buyer, at the sole cost and expense of Buyer, to pursue, effect and
realize the Pre-Closing Lease Rights (and all other rights, benefits, and claims
of Seller assigned to Buyer under this Agreement to the extent that such
assignment is not sufficient to give Buyer the right to directly assert and
enforce such rights, benefits and claims) and to provide to Buyer the net
economic benefit actually realized by Seller after the Closing as a result of
any Pre-Closing Lease Rights or such other rights, benefits and claims; and (b)
Buyer agrees to defend, indemnify and hold harmless Seller from and against the
Pre-Closing Lease Obligations pursuant to Section 9.2(b)(iv) as if such
Pre-Closing Lease Obligations were Assumed Obligations hereunder, except to the
extent that Seller would have been obligated to indemnify Buyer against such
Pre-Closing Lease Obligations under Article IX hereof had such Pre-Closing Lease
Obligations been assigned to and assumed by Buyer as Assumed Obligations under
this Agreement.

 

2.7

Purchase Price; Prorations.

(a)          Section 3.1 of the Agreement is hereby amended by reducing the Base
Price to $235,332,000.

(b)          Exhibits 3.1, 3.1(A), 3.1(B), and 3.1(C) to the Asset Purchase
Agreement are hereby deleted in their entirety and replaced with Exhibits 3.1,
3.1(A), 3.1(B) and 3.1(C) attached hereto as Appendix C.

(c)          Section 3.4(a)(iii) of the Agreement is hereby amended by deleting
the phrase “(including all payments under the JEC Lease)” and replacing such
phrase with the following: “(other than prepaid expenses under the JEC Lease
Documents, which to the extent constituting current calendar year prepaid
expenses shall be addressed through the computation of the Adjustment Amount in
accordance with Exhibit 3.1)”.

(d)          The parties hereto acknowledge and agree that Seller shall pay the
Closing SO2 Payable Amount as defined in, and in the manner provided for under,
the JEC Transfer Agreement, and that Buyer shall be solely responsible for, and
shall have all of Seller’s rights with respect to, any additional amounts due or
credited with respect to SO2 allowances for the JEC Transferred Interest,
whether such difference relates to periods of time prior to or following the
Effective Time.

 

2.8

Seller’s Representations and Warranties.

(a)          The Parties acknowledge and agree that the terms “Electric
Business” and “Business,” as set forth in the Asset Purchase Agreement, include
(without limitation) Seller’s ownership and lease of the JEC Transferred
Interest prior to the Effective Time. Nothing in this Amendment is intended to
modify the foregoing. Without limiting the effect of the foregoing, Seller
hereby expressly confirms that all representations and warranties of Seller set
forth in the Asset Purchase Agreement with the respect to the Business include
the JEC Transferred Interest.

_________________________

 Explanatory Note: $255,200,000 – $2,000,000 – $17,868,000 (Base Net Plant
Amount of the JEC Transferred Interest) = $235,332,000.

 

 

KC-1338840-8

5

 



 

The Parties further acknowledge and agree that the information set forth in the
financial statements included as Schedules 5.5(a) and 5.5(b) to the Asset
Purchase Agreement relates to the Business and not just the Purchased Assets
and, as such, incorporates the JEC Transferred Interest and associated assets
and liabilities.

(b)          Section 5.13(a) of the Asset Purchase Agreement is hereby amended
by (a) replacing the first reference therein to the term “Business Agreements”
with the phrase “Business Agreements and JEC Documents”, and (b) replacing each
subsequent reference therein to the term “Business Agreement” with the phrase
“Business Agreement or JEC Document”.

(c)          Schedule 5.13(a) to the Asset Purchase Agreement is hereby amended
by deleting all agreements and instruments listed under the heading “Jeffrey
Energy Center Agreements” thereon and replacing the same with the agreements and
instruments set forth on Appendix D to this Amendment.

2.9          Conduct of Business. Section 7.1(a) of the Asset Purchase Agreement
is hereby amended by (a) replacing the phrase “except as contemplated by this
Agreement” in the first and second sentences thereof with the phrase “except as
contemplated by this Agreement or the JEC Transfer Agreement”, and (b) replacing
each reference to the term “Business Agreement” with the phrase “Business
Agreement or JEC Document”.

2.10       Tax Matters. Section 7.7(a) of the Asset Purchase Agreement is hereby
amended by replacing the phrase “incurred in connection with this Agreement and
the transactions contemplated hereby” with the phrase “incurred in connection
with this Agreement, the JEC Transfer Agreement, and the transactions
contemplated hereby and thereby”.

 

2.11

Conditions.

(a)          Section 8.1(d) of and Schedule 8.1(d) to the Agreement are hereby
deleted in their entirety and Section 8.1(d) of the Agreement is hereby replaced
with the following Section 8.1(d):

“(d)        All conditions to closing under the JEC Transfer Agreement shall
have been satisfied or waived, the consummation of the transactions contemplated
thereby shall have occurred contemporaneously herewith, and the Westar-MKEC PPA
shall be in full force and effect.”

(b)          Section 8.3(e) of and Schedule 8.3(e) to the Agreement are hereby
deleted in their entirety and Section 8.3(e) of the Agreement is hereby replaced
with the following:

“(e)        Seller shall have been released in full from any and all obligations
relating to the period following the Effective Time under each JEC Lease
Document to which Seller is a party or by which Seller or any of its assets is
bound.”

(c)          References in the Asset Purchase Agreement to Schedules 8.1(d) and
Schedule 8.3(e) are hereby deleted in their entirety.

 

 

KC-1338840-8

6

 



 

 

2.12       Indemnification by Seller. Section 9.2(a)(iv) of the Asset Purchase
Agreement is hereby amended by replacing the reference therein to the term
“Excluded Liabilities” with the term “Retained Liabilities”.

3.

Closing.

Section 4.1 and Section 4.2 of the Asset Purchase Agreement are hereby deleted
in their entirety and replaced with the following:

“4.1       Time and Place of Closing. Upon the terms and subject to the
satisfaction of the conditions contained in Article VIII of this Agreement, the
closing of the purchase and sale of the Purchased Assets and assumption of the
Assumed Obligations (the ‘Closing’) will take place at the offices of Blackwell
Sanders Peper Martin LLP in Kansas City, Missouri, beginning at 10:00 A.M.
(Kansas City, Missouri time) on the first day of the calendar month following
the calendar month during which the conditions set forth in Article VIII (other
than conditions to be satisfied by deliveries at the Closing or that, by their
terms, must be satisfied contemporaneously with the Closing) have been satisfied
or waived (the ‘Closing Date’), or at such other place or time as the Parties
may agree; provided, however, that in the event that the Closing Date is not a
Business Day, the Closing will be held on the immediately preceding Business Day
and the Closing Date shall be the first day of the calendar month immediately
following the Closing. The purchase and sale of the Purchased Assets and
assumption of the Assumed Obligations will be effective as of 12:01 A.M., Great
Bend, Kansas time on the Closing Date (the ‘Effective Time’).”

“4.2        Payment of Closing Payment Amount. At the Closing, Buyer will pay or
cause to be paid to Seller the Closing Payment Amount, by wire transfer of
immediately available funds or by such other means as may be agreed upon by
Seller and Buyer; provided, however, that in the event that the Closing takes
place prior to the Closing Date pursuant to Section 4.1, at the Closing Buyer
will pay or cause to be paid into escrow with a commercial bank mutually
acceptable to Buyer and Seller the Closing Payment Amount, by wire transfer of
immediately available funds, in which case (a) the Closing Payment Amount and
all interest and other income earned for the period from and including the
Closing Date to the date of disbursement shall be disbursed to Seller on the
first Business Day following the Closing Date, and (b) all interest and other
income earned on such escrowed funds for the period prior to the Closing Date
shall be disbursed to Buyer on the first Business Day following the Closing
Date.”

4.

Extension of Termination Date.

Section 10.1(b) of the Asset Purchase Agreement is hereby deleted in its
entirety and replaced with the following:

“(b)        If the Closing has not occurred on or before October 1, 2006, this
Agreement may be terminated by Seller or Buyer on or after October 2, 2006 (the
‘Termination Date’); provided, however, that if the conditions to the Closing
set forth in Section 8.2(e) or Section 8.3(d) have not been fulfilled but all
other conditions to the

 

KC-1338840-8

7

 



 

Closing (other than conditions to be satisfied by deliveries at the Closing or
that, by their terms, must be satisfied contemporaneously with the Closing) have
been fulfilled, then the Termination Date, on or after which Seller or Buyer may
terminate this Agreement, will be January 2, 2007. Notwithstanding the
foregoing, the right to terminate this Agreement under this Section 10.1(b) will
not be available to a Party if any failure by such Party (or, in the case of
Buyer, by any Buyer Party) to fulfill any obligation under this Agreement has
been the cause of, or resulted in, the failure of the Closing to occur on or
before the Termination Date.”

5.

Clarification.

Solely as a point of clarification, and in accordance with the intentions of the
Parties upon and following the execution of the Asset Purchase Agreement,
Section 7.9(a) of the Asset Purchase Agreement is hereby amended by deleting
Section 7.9(a) and replacing it with the following:

“(a)        If Transferred Employees will constitute the majority of an
appropriate unit of a Non-Unionized Buyer Party, or if a Buyer Party is
otherwise required by Law to recognize the union local set forth on Schedule
7.9(a) (the “Local”) as the exclusive bargaining representative of the
bargaining unit set forth on Schedule 7.9(a) that includes Transferred
Employees, then from and after the Effective Time, such Buyer Party will
recognize the applicable Local as the exclusive bargaining representative of
such Transferred Employees. If Transferred Employees will not constitute the
majority of an appropriate unit of a Non-Unionized Buyer Party, and such Buyer
Party is not otherwise required by Law to recognize the applicable Local as the
exclusive bargaining representative of such Transferred Employees, then from and
after the Effective Time, such Buyer Party will not be required to recognize the
applicable Local as the exclusive bargaining representative of such Transferred
Employees. If a Buyer Party is required by the foregoing to recognize the Local
as the exclusive bargaining representative of any Transferred Employees, and
such Transferred Employees will not be accreted into an existing bargaining
unit, such Buyer Party will negotiate and reach agreement with the applicable
Local on the terms and conditions of a new collective bargaining agreement to be
effective from and after the Effective Time with respect to the appropriate
bargaining unit of Transferred Employees (each such agreement being referred to
as a “New CBA”). Should such a Buyer Party fail to successfully negotiate a New
CBA with a Local pursuant to the foregoing at least 20 Business Days prior to
the Closing Date, then at the Closing, such Buyer Party will assume the existing
Collective Bargaining Agreement applicable to the bargaining unit represented by
such Local. Buyer agrees that (A) no later than 30 Business Days after the date
hereof, Buyer will notify Seller of all negotiations between any Buyer Party and
any Local that will be required by this Section 7.9(a), (B) upon request by
Seller, Buyer will notify Seller of the status of all negotiations between any
Buyer Party and any Local, (C) no later than 19 Business Days prior to the
Closing Date, Buyer will notify Seller of each New CBA that has been
successfully negotiated.”

 

 

KC-1338840-8

8

 



 

 

6.

Assignment and Assumption by Buyer Party

6.1          Assignment and Assumption of Asset Purchase Agreement. Assignor
hereby assigns, transfers and delivers to Assignee all right, title and interest
of Assignor in, to and under, and all rights and obligations of Assignor under,
the Asset Purchase Agreement, as amended by this Amendment. Assignee hereby
accepts such assignment from Assignor and hereby assumes all of Assignor’s
obligations under the Asset Purchase Agreement, as amended by this Amendment,
and hereby undertakes and agrees, for the benefit of Seller, to perform all of
the obligations of Assignor thereunder. Seller hereby consents to the foregoing.

6.2          Guaranty. Assignee hereby agrees that Assignee shall, as of the
date hereof, become and be deemed to be a Guarantor under, and be bound by all
terms and conditions of, that certain Guaranty dated as of September 21, 2005,
made by the Members of Buyer in favor of Seller (the “Guaranty”), as if Assignee
were an original party thereto. Upon and subject to the terms and conditions
thereof, Assignee, jointly and severally, hereby fully, unconditionally, and
irrevocably guarantees to Seller, as a primary obligor and not merely as a
surety: (i) the due, punctual, and full payment by Buyer of all amounts to be
paid by Buyer pursuant to the Asset Purchase Agreement and all other agreements
executed in connection with the Asset Purchase Agreement (including at Closing)
(the “Other Agreements”) as and when the same become due and payable in
accordance with the respective terms thereof, and (ii) Buyer’s due, punctual,
and faithful performance of, and compliance with, all of Buyer’s obligations
under the Asset Purchase Agreement and the Other Agreements in accordance with
the respective terms thereof.

6.3          Assignor Not Released from Guaranty. Nothing herein or otherwise
shall be deemed to release or discharge Assignor in any manner or to any extent
from its obligations as a Guarantor under the Guaranty, whether such obligations
of Assignor or the obligations of Buyer so guaranteed arise prior to or
following the date hereof. Assignor hereby expressly confirms that,
notwithstanding Assignor’s assignment and transfer to Assignee of Assignor’s
membership interest in Buyer and Assignor’s rights and obligations under the
Asset Purchase Agreement, all obligations under the Guaranty are and remain
joint and several obligations of Assignor, as a primary obligor and not as a
surety.

7.

Financing Commitment.

Buyer represents and warrants that National Cooperative Services Corporation has
reviewed this Amendment and has confirmed in writing, pursuant to the Financing
Commitment, that this Amendment is acceptable in form and substance to it.

8.

Consent of Buyer Parties and Guarantors.

Sunflower Electric Power Corporation, Lane-Scott Electric Cooperative, Inc.,
Pioneer Electric Cooperative, Inc., Southern Pioneer Electric Company, Prairie
Land Electric Cooperative, Inc., Victory Electric Cooperative Association, Inc.,
Western Cooperative Electric Association, Inc., and Wheatland Electric
Cooperative, Inc., each in its capacity as a Member of Buyer, a Buyer Party
under the Asset Purchase Agreement, and/or a Guarantor under the Guaranty (as
applicable) hereby consents to and approves the execution and delivery of this
Amendment. In addition, each of the foregoing that is a Guarantor under the
Guaranty hereby

 

KC-1338840-8

9

 



 

confirms that the Guaranty remains in full force and effect, with the
obligations of the Buyer under the Asset Purchase Agreement, as amended hereby,
and under all other agreements executed in connection with the Asset Purchase
Agreement, as so amended, (including at Closing) constituting Guaranteed
Obligations under (and as such term is used in) the Guaranty.

9.

Miscellaneous.

Except as amended, modified or supplemented herein, all of the terms and
provisions of the Asset Purchase Agreement are hereby ratified and confirmed.
Nothing in this Amendment shall render any person, including Westar, a third
party beneficiary under the Asset Purchase Agreement or this Amendment. This
Amendment shall be governed and construed in accordance with the laws of the
State of Kansas without giving effect to the principles of conflicts of law
thereof, and may be executed in counterparts by original or facsimile signature,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.

[Signature Pages Follow]

 

 

KC-1338840-8

10

 



 

 

IN WITNESS WHEREOF, the parties have caused this agreement to be signed by their
respective duly authorized officers as of the date first above written.

 

 

 

Aquila, Inc.

 

 

By: /s/ Richard C. Green                                

 

Name:

Richard C. Green

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

Mid-Kansas Electric Company, LLC

 

 

By: /s/ L. Earl Watkins, Jr.                              

 

Name:

L. Earl Watkins, Jr.

 

 

Title:

President and Chief Executive Officer

 

 

 

Sunflower Electric Power Corporation

 

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

Lane-Scott Electric Cooperative, Inc.

 

 

By: _______________________________

 

Name:

 

Title:

 

 

 

Pioneer Electric Cooperative, Inc.

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

KC-1338840-8

11

 



 

 

 

Southern Pioneer Electric Company

 

 

By: _______________________________

 

Name:

 

Title:

 

 

 

Prairie Land Electric Cooperative, Inc.

 

By: _______________________________

 

Name:

 

Title:

 

 

 

Victory Electric Cooperative Association, Inc.

 

By: _______________________________

 

Name:

 

Title:

 

 

 

Western Cooperative Electric Association, Inc.

 

By: _______________________________

 

Name:

 

Title:

 

 

 

Wheatland Electric Cooperative, Inc.

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

KC-1338840-8

12

 



Appendix C to Amendment

 

 

 

Exhibit 3.1

Determination of Purchase Price

 

A.           The following principles (the “Accounting Principles”) will govern
certain accounting matters provided for herein:

 

1.            Unless otherwise indicated, all amounts will be determined in
accordance with GAAP and applicable FERC Accounting Rules.

 

2.            The amount of any item reflected in Seller’s financial statements
or in the attached Exhibit 3.1.A, Exhibit 3.1.B, or Exhibit 3.1.C as of any
specified time, including in any FERC Account, as determined in accordance with
GAAP and the FERC Accounting Rules, is referred to as the “Book Value” of such
item as of such specified time; provided, however, that in the event that any
provision of GAAP or the FERC Accounting Rules suspends or terminates
depreciation of any asset as a result of such asset being held for sale in
connection with the transactions contemplated by this Agreement, the value of
such item as if such suspension or termination did not apply shall be the Book
Value of such item and shall be used for purposes of determining the Adjustment
Amount.

 

3.            “GAAP” means United States generally accepted accounting
principles, applied on a consistent basis.

 

4.            “FERC Accounting Rules” means the requirements of FERC with
respect to and in accordance with the Uniform System of Accounts established by
FERC.

 

5.            All determinations and calculations will be made and performed in
a manner to (a) avoid double counting of any item, to the extent that any such
item is otherwise accounted for in such determination or calculation, and (b)
give effect to the change in accounting policies described in note 1 to Exhibit
3.1.C. For purposes of computing the Adjustment Amount, any changes in
applicable accounting rules, including the FERC Accounting Rules, following the
date of this Agreement (other than the changes described in note 1 to Exhibit
3.1.C) will not be given effect for purposes of computing the Adjustment Amount
to the extent that such changes would have the effect of changing any of the
items included in Net Plant or the FERC Accounts in a manner that would cause
the Adjustment Amount, if computed taking such changes into account, to be
greater or lesser than the Adjustment Amount, as computed without taking such
changes into account.

 

6.            Certain account balances and other values will be determined as
set forth below:

 

“Base Net Plant Amount” equals the Net Plant as of June 30, 2005, which the
Parties stipulate is $169,119,000.

 

 

1

KC-1338840-8

 



Appendix C to Amendment

 

 

“Consent Fee Adjustment” means fifty percent (50%) of the positive amount, if
any, by which the fee paid or required to be paid by or on behalf of Seller to
the Owner Participant (or its affiliates) in consideration of the consent of the
Owner Participant to the assignment of the JEC Lease Documents and related
release of Seller pursuant to the JEC Transfer Agreement is less than
$1,500,000.00.

 

“Extraordinary Expenditures” means any expenditures by Seller during the period
from the date hereof through the Effective Time incurred for the purpose of
repair, replacement, or addition to assets (other than expenditures to the
extent reflected as Net Plant or in any FERC Account or otherwise recovered by
Seller in rates prior to Closing by reason of preexisting authorization or
extraordinary relief) as a result of (i) damage resulting from weather or other
extraordinary or catastrophic occurrence; or (ii) the imposition of any
requirement by a Governmental Entity; provided, however, that any expenditure
(which, with respect to any matter referred to in clauses (i) or (ii) of this
definition, will be deemed to include all costs, expenses, and payments incurred
by Seller in respect of such matter (e.g, all costs incurred due to a
catastrophic storm), except to the extent reflected as Net Plant or in any FERC
Account or otherwise recovered by Seller in rates prior to the Closing by reason
of preexisting authorization or extraordinary relief) of the type described in
clauses (i) and (ii) of this definition will be deemed an Extraordinary
Expenditure only if the amount of such expenditure in excess of amounts thereof
reflected as Net Plant or in any FERC Account or otherwise recovered by Seller
in rates prior to the Closing by reason of preexisting authorization or
extraordinary relief exceeds five percent of the Extraordinary Expenditures
Reference Amount, in which case the full amount of such expenditure (from dollar
one) in excess of amounts reflected as Net Plant or in any FERC Account or
otherwise recovered by Seller in rates prior to the Closing by reason of
preexisting authorization or extraordinary relief will be deemed an
Extraordinary Expenditure. Notwithstanding the foregoing, Extraordinary
Expenditures will be reduced by the amount of any insurance proceeds received by
Seller in respect of the matter giving rise to the Extraordinary Expenditure
unless (and to the extent) such proceeds are assigned to Buyer at Closing.

 

“Extraordinary Expenditures Adjustment” means all Extraordinary Expenditures,
plus interest on each such expenditure at the Prime Rate from the date of the
expenditure until the Closing Date.

 

“Extraordinary Expenditures Reference Amount” means the earnings before interest
and Income Taxes attributed to the Business after deducting all corporate-level
charges, determined in a manner consistent with Seller’s normal accounting
practices, for the annual period ended December 31, 2004.

 

“FERC Accounts” means the accounts listed on lines 13-35 and 42-51 of Exhibit
3.1.C maintained by Seller with respect to the Business (other than the JEC
Transferred Interest) in accordance with the FERC Accounting Rules.

 

“JEC Net Plant” means “Net Plant” as such term is defined in Exhibit 3.1 of the
JEC Transfer Agreement.

 

 

KC-1338840-8

2

 



Appendix C to Amendment

 

 

 

“JEC Net Plant at Closing” will be the JEC Net Plant as of the Effective Time.

 

“JEC Net Plant Adjustment True-Up Amount” may be a positive or negative number,
and means JEC Net Plant at Closing minus the estimate of JEC Net Plant at
Closing used in calculating the “Closing Payment Amount” under (and as defined
in) Section 3.2(a) of the JEC Transfer Agreement.

 

“Lease Buy-Out Amount” is the total amount paid or to be paid by Seller pursuant
to Section 7.4(d) of the Agreement in connection with the purchase of leased
assets to be included in the Purchased Assets. For purposes of calculating the
Purchase Price and the Adjustment Amount, the Book Value of assets purchased
pursuant to Section 7.4(d) will be excluded from Net Plant and the FERC Accounts
(even if the assets purchased would normally be reflected as Net Plant or in one
or more FERC Accounts following such purchase).

 

“Net Plant” means the Book Value of net plant of the Business (other than the
JEC Transferred Interest), which is comprised of the amounts listed on lines 3-7
of Exhibit 3.1.C.

 

“Net Plant Adjustment” may be a positive or negative number, and means Net Plant
at Closing minus the Base Net Plant Amount.

 

“Net Plant at Closing” will be the Net Plant as of the Effective Time.

 

 

B.

Determination of the Adjustment Amount

 

The Adjustment Amount will be the sum of the following amounts, in each case
determined as of the Effective Time: (i) the Net Plant Adjustment; (ii) the net
total Book Value of the FERC Accounts; (iii) the Lease Buy-Out Amount; (iv) the
Extraordinary Expenditures Adjustment; (v) the Consent Fee Adjustment; and (vi)
the JEC Net Plant Adjustment True-Up Amount. For purposes of determining the
Closing Payment Amount, the JEC Net Plant Adjustment True-Up Amount shall be
assumed to be $0.

 

 

C.

Payments Unrelated to the Adjustment Amount.

 

The Adjustment Amount will not include or otherwise take into account any
amounts attributable to the adjustments and payments made with respect to (i)
items and amounts prorated pursuant to Section 3.4, (ii) collateral or other
security (other than, after January 1, 2006, prepayments), as contemplated by
Section 7.4(f), (iii) any and all payments made or to be made under any
provision of Section 7.9, (iv) any and all proceeds or payments received or to
be received by a Party under any provision of Section 7.10, (v) indemnification,
as contemplated by Article IX.

 

 

KC-1338840-8

3

 



Appendix C to Amendment

 

 

 

 

D.

Example of Computation of Purchase Price.

 

An example of the computation of the Purchase Price (using financial information
for the Business as of June 30, 2006) is depicted on Exhibit 3.1.A, Exhibit
3.1.B, and Exhibit 3.1.C. Specifically, (i) Exhibit 3.1.A provides a high-level
overview of the computation of the Closing Payment Amount, (ii) Exhibit 3.1.B
provides an example (in summary form) of the Post-Closing Adjustment Statement,
and (iii) Exhibit 3.1.C provides a sample determination of the Purchase Price
(including the Adjustment Amount) in detailed form.

 

 

KC-1338840-8

4

 



Appendix C to Amendment

 

 

Exhibit 3.1.A

Example of Kansas Electric Closing Payment Amount

 

See attached.



 

KC-1338840-8

5

 



Appendix C to Amendment

 

 

 

Exhibit 3.1.B

Example of Kansas Electric Post-Closing Adjustment Statement

 

See attached.



 

KC-1338840-8

6

 



Appendix C to Amendment

 

 

 

Exhibit 3.1.C

Sample Calculation of Kansas Electric Purchase Price

 

See attached.

 

 

 

KC-1338840-8

7

 

 

 